Case 2:21-bk-11893-DS   Doc 2 Filed 03/10/21 Entered 03/10/21 11:43:56   Desc
                        Main Document     Page 1 of 4
Case 2:21-bk-11893-DS   Doc 2 Filed 03/10/21 Entered 03/10/21 11:43:56   Desc
                        Main Document     Page 2 of 4
Case 2:21-bk-11893-DS   Doc 2 Filed 03/10/21 Entered 03/10/21 11:43:56   Desc
                        Main Document     Page 3 of 4
Case 2:21-bk-11893-DS   Doc 2 Filed 03/10/21 Entered 03/10/21 11:43:56   Desc
                        Main Document     Page 4 of 4
